DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "the flow path for injecting a first fluid" in line 2, “the flow path for injecting a second fluid" in lines 2-3, and "the merging path of the first fluid and the second fluid" in line 3.  
There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5 and 7-14 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Kim et al. (I) (Submillisecond organic synthesis: Outpacing Fries rearrangement through microfluidic rapid mixing, 2016).
	Regarding claims 1-3, 5 and 7-8, Kim et al. (I) discloses a method for controlling (submillisecond-scale reaction control) a chemical reaction using a microreactor having a flow channel with a circular cross section (microtube reactors having a circular cross-sectional channel); wherein the chemical reaction is an ultrafast chemical reaction (Fries rearrangement reaction); wherein the ultrafast chemical reaction is the Fries Rearrangements; wherein the flow channel is 3D printed (chip microreactor (CMR) with 3D serpentine microchannel structure); wherein the microreactor is composed of a metal (stainless steel modular microreactor (MMR) consisting of two T-shaped micromixers and microtube reactors having a circular cross-sectional channel); and wherein the metal is stainless steel (see Abstract; article and figures 1-3).
	Regarding claim 4, Kim et al. (I) discloses a method wherein the flow channel is formed such that the flow path for injecting a first fluid, the flow path for injecting a second fluid, and the merging path of the first fluid and the second fluid form a T shape, since Kim et al. discloses conducting a reaction using o-iodophenyl diethyl carbamate as a precursor (see page 692, 1st-2nd paragraphs and figure 2A).
	Regarding claim 9, Kim et al. (I) discloses a method wherein the chemical reaction uses a compound of Chemical Formula 1 below as a starting material to obtain a compound of Chemical Formula 2a below (see page 692, 1st-2nd paragraphs and figure 2A).
	[Chemical Formula 1]

    PNG
    media_image1.png
    146
    170
    media_image1.png
    Greyscale

	[Chemical Formula 2a]

    PNG
    media_image2.png
    158
    228
    media_image2.png
    Greyscale

	Regarding claim 10, Kim et al. discloses a method wherein the chemical reaction uses a compound of Chemical Formula 3 below to obtain a compound of Chemical Formula 4 below (see figure 4).
[Chemical Formula 3]

    PNG
    media_image3.png
    146
    160
    media_image3.png
    Greyscale

[Chemical Formula 4]

    PNG
    media_image4.png
    160
    186
    media_image4.png
    Greyscale

Regarding claims 11-12, Kim et al. (I) discloses a microreactor (stainless steel modular microreactor (MMR) consisting of two T-shaped micromixers and microtube reactors having a circular cross-sectional channel) for controlling an ultrafast chemical reaction, comprising a flow channel formed such that the flow path for injecting a first fluid, the flow path for injecting a second fluid, and the merging path of the first fluid and the second fluid form a T shape, wherein the flow channel has a circular cross section; and wherein the ultrafast chemical reaction is the Fries Rearrangements (see Abstract; article and figures 1-3).
	Regarding claim 13, Kim et al. (I) discloses a method for using a compound of Chemical Formula 1 below as a starting material to obtain a compound of Chemical Formula 2a below, by using a microreactor having a flow channel with a circular cross section (stainless steel modular microreactor (MMR) consisting of two T-shaped micromixers and microtube reactors having a circular cross-sectional channel) (see page 692, 1st-2nd paragraphs and figure 2A).
	[Chemical Formula 1]

    PNG
    media_image1.png
    146
    170
    media_image1.png
    Greyscale

	[Chemical Formula 2a]

    PNG
    media_image2.png
    158
    228
    media_image2.png
    Greyscale

	Regarding claim 14, Kim et al. (I) discloses a method for using a compound of Chemical Formula 3 below as a starting material to obtain a compound of Chemical Formula 4 below, by using a microreactor having a flow channel with a circular cross section (stainless steel modular microreactor (MMR) consisting of two T-shaped micromixers and microtube reactors having a circular cross-sectional channel) (see page 692, 1st-2nd paragraphs; page 693, 2nd paragraph; and figure 4B).
[Chemical Formula 3]

    PNG
    media_image3.png
    146
    160
    media_image3.png
    Greyscale

[Chemical Formula 4]

    PNG
    media_image4.png
    160
    186
    media_image4.png
    Greyscale


Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Regarding claim 6, Kim et al. (I) fails to disclose or suggest a method wherein the flow channel is produced by a selective laser melting (SLM) method.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kim et al. (II) (Harnessing [1,4], [1,5], and [1,6] Anionic Fries-type Rearrangements by Reaction-Time Control in Flow, 2017).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA E YOUNG whose telephone number is (571)270-3163. The examiner can normally be reached M-F 6:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NATASHA E. YOUNG
Examiner
Art Unit 1774



/NATASHA E YOUNG/Primary Examiner, Art Unit 1774